                 Case 17-01393-RAM       Doc 131      Filed 12/05/18   Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

In re:                                                        Case No.: 15-17570-RAM

JADE WINDS ASSOCIATION, INC.                                  Chapter 11

            Debtor.
________________________________/

JADE WINDS ASSOCIATION, INC.

          Plaintiff,

v.                                                            Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.

      Defendant.
_________________________________/

                FirstService requests the Court set this motion on December 20,
                2018, at 2:00 p.m. along with other presently scheduled matters.
                Counsel for FirstService conferred with counsel for Jade Winds
                concerning the requested relief but was unable to reach a
                resolution.

         FIRSTSERVICE’S MOTION TO ALTER CERTAIN RULE 30 LIMITATIONS
          Defendant FirstService Residential Florida, Inc. (“FirstService”) moves the Court
(“Motion”) to alter certain limitations contained in Rule 30. 1
          The parties are entering into the deposition phase of this proceeding. In preparation,
FirstService seeks to: (i) increase the ten-deposition-per-side limitation imposed by Rule
30(a)(2); and (ii) modify the one-day-seven-hour limitation under Rule 30(d)(1) to authorize
FirstService to schedule Jade Winds’ 30(b)(6) corporate representative for two consecutive
seven-hour days if Jade Winds designates one individual as its corporate representative.

1
 FirstService refers to the Federal Rules of Civil Procedure as the “Rules” generally, and “Rule”
when referring to a specific rule. FirstService refers to the Federal Rules of Bankruptcy
Procedure as the “Bankruptcy Rules.”
              Case 17-01393-RAM          Doc 131      Filed 12/05/18     Page 2 of 6
                                                                              Case No. 15-17570-RAM
                                                                              Adv. No. 17-01393-RAM


FirstService attaches as Exhibit A its preliminary list of proposed depositions of Jade Winds unit
owners and third parties. Jade Winds continued to produce documents up to December 3, 2018.
Commencing depositions prior to receiving all of Jade Winds’ document production was not
reasonable or prudent.
       Rule 30(a)(2)(A)(i) limits FirstService and Jade Winds to ten depositions each. See Fed.
R. Civ. P. 30(a)(2)(A)(i). Rule 30(d)(1) limits depositions to one day of seven hours. See Fed.
R. Civ. P. 30(d)(1). Each of these subsections authorizes the Court to modify the respective
limitations to the extent consistent with Rule 26(b)(1) and (2). See id. As discussed below, good
cause exists here to increase the ten-deposition-per-side limitation to permit the parties to
conduct depositions to prepare their respective cases, as this request is consistent with Rule
26(b)(1) and (2). Similarly, good cause exists to permit FirstService to schedule the deposition
of Jade Winds’ Rule 30(b)(6) corporate representative for two consecutive days, seven hours
each if Jade Winds designates one individual as its corporate representative.
       This proceeding involves a substantial number of issues and a significant damage request.
Jade Winds’ complaint makes this proceeding complex because it spans an extensive period of
time and involves sixteen generalized categories of alleged mismanagement. Jade Winds has
disclosed purported damages in excess of $8 million, exclusive of attorneys’ fees, and has
requested punitive damages.
       To date, Jade Winds has not disclosed the factual basis for what it claims FirstService did
or did not do in connection with its service as property manager that constitutes the sole cause of
Jade Winds’ alleged damages. To obtain additional factual information beyond the wholly
conclusory allegations contained in the complaint, FirstService moved to dismiss Jade Winds’
complaint for failure to state a claim upon which the Court can grant relief or, alternatively, for a
more definite statement [ECF No. 9]. The Court denied the motion [ECF No. 28]. FirstService
propounded detailed interrogatories on Jade Winds to discover the facts supporting Jade Winds’
conclusory allegations in the complaint.       Jade Winds failed to provide answers to those
interrogatories containing additional factual information. FirstService moved to compel Jade
Winds to properly answer the interrogatories [ECF No. 81]. The Court did not require Jade
Winds to provide further factual answers to the interrogatories [ECF No. 95]. As the proceeding
progresses toward trial, FirstService needs to discover what facts actually support Jade Winds’




                                                 2
              Case 17-01393-RAM          Doc 131      Filed 12/05/18     Page 3 of 6
                                                                              Case No. 15-17570-RAM
                                                                              Adv. No. 17-01393-RAM


conclusory claims. Its last opportunity to do so is through depositions pursuant to Rule 30 of
Jade Winds’ unit owners and third parties.
       Aside from the lack of clarity in Jade Winds’ complaint, this proceeding involves several
individuals with knowledge of the complaint’s subject matter. Jade Winds’ Rule 26(a)(1) Initial
Disclosures [ECF No. 73] identifies twenty-four individuals likely to have discoverable
information, which includes twelve Jade Winds unit owners (some of whom were former board
members or are current board members). FirstService’s Rule 26(a)(1) Initial Disclosures [ECF
No. 73] lists seventy-nine individuals likely to have discoverable information. While there is
some overlap in the lists, FirstService’s list contains additional individuals. Further, FirstService
has since discovered additional third parties who would likely have discoverable information,
and it will soon supplement its disclosure. Jade Winds’ board was comprised of eighteen
individuals during the operative time. FirstService seeks to depose at least twenty-two individual
Jade Winds unit owners, who Jade Winds has identified as having knowledge, or whom
FirstService discovered were board members or involved in the subject matter of the Complaint.
Further, FirstService seeks to depose certain of the third-party-service providers with knowledge
of the complaint’s subject matter.
       Finally, the complaint’s subject matter covers many different areas (paragraph 15 of the
complaint contains sixteen bullet points). The Complaint involves, among other things, state
court litigation with at least four different parties, Jade Winds’ extensive 40-year-recertification
project, accounting issues, and corporate governance issues (board elections and declaration
amendments). To date, Jade Winds has produced over 30,000 pages of documents.
       FirstService satisfies the standard under Rule 26(6)(2) to take more than ten depositions.
See Fed. R. Civ. P. 26(b)(2). FirstService has sought the factual support for the complaint’s
conclusory allegations through means less expensive and burdensome than depositions, such as a
Rule 12(b)(6) and (e) motion and interrogatories, to no avail. FirstService does not intend to take
what Jade Winds could construe as unreasonably cumulative or duplicative depositions because
FirstService seeks to understand what each individual unit owner listed on Jade Winds’ Initial
Disclosures knows and may testify to at trial. Similarly, the third party depositions would
discover the knowledge of the third party service providers. As to expense, with many of the
Jade Winds’ unit owners and third parties, FirstService at this juncture believes the depositions
would take a few hours, not the full seven permitted for a deponent. Thus, FirstService’s request


                                                 3
                Case 17-01393-RAM       Doc 131      Filed 12/05/18    Page 4 of 6
                                                                            Case No. 15-17570-RAM
                                                                            Adv. No. 17-01393-RAM


to increase the number of depositions will not necessarily lead to a substantial increase in the
number of deposition hours. Ultimately, FirstService has no other means to discover the factual
support for Jade Winds’ claims by the depositions.
          The breadth of the subject matter of the complaint and the ambiguous allegations, the
number of individuals involved in the various topics of alleged mismanagement, and the number
of documents produced, provide grounds to alter Rule 30 limitations concerning the number of
depositions and the duration of Jade Winds’ corporate representative deposition. See Dunkin’
Donuts Inc. v. Mary’s Donuts, Inc., 206 F.R.D. 518, 522 (S.D. Fla. 2002) (authorizing a party to
take a deposition for fourteen hours over two days of a party’s accountant where the period of
time spanned over seven years and the party produced approximately 10,000 pages of
documents); Royal Bahamian Ass’n, Inc. v. QBE Ins. Corp., 2010 WL 3003914, at *2 (S.D. Fla.
July 29, 2010) (in a case with a condominium association as plaintiff, granting defendant leave to
exceed Rule 30’s ten deposition limit where, among other reasons, the defendant “explained it
must take depositions from at least a small sample of owners of the approximately 164 units in
Royal Bahamian’s condominium complex).
          WHEREFORE, FirstService respectfully requests the Court to enter an Order: (i)
increasing the ten deposition limit per side imposed by Rule 30(a)(2); (ii) authorizing
FirstService to schedule Jade Winds’ Rule 30(b)(6) corporate representative deposition for two
consecutive seven-hour days; and (iii) granting such further relief as the Court deems just and
proper.
          Dated: December 5, 2018            Respectfully submitted,

                                             /s/ Kristopher E. Pearson
                                             KRISTOPHER E. PEARSON
                                             Florida Bar Number 0016874
                                             kpearson@stearnsweaver.com
                                             STEARNS WEAVER MILLER WEISSLER
                                              ALHADEFF & SITTERSON, P.A.
                                             Museum Tower, Suite 2200
                                             150 West Flagler Street
                                             Miami, Florida 33130
                                             Telephone:     (305) 789-3200
                                             Facsimile:     (305) 789-3395

                                             Counsel for FirstService Residential Florida, Inc.



                                                4
             Case 17-01393-RAM          Doc 131       Filed 12/05/18    Page 5 of 6
                                                                             Case No. 15-17570-RAM
                                                                             Adv. No. 17-01393-RAM


                                CERTIFICATE OF SERVICE

       I CERTIFY that on December 5, 2018, the foregoing document is being filed

electronically via the Court’s CM/ECF website. I further certify that on December 5, 2018, the

document is being served by transmission of Notices of Electronic Filing generated by CM/ECF

to those counsel or parties who are registered to receive Notices of Electronic Filing in this

adversary proceeding, as indicated on the below Service List.

                                             /s/ Kristopher E. Pearson
                                             KRISTOPHER E. PEARSON



                                    SERVICE LIST
                              Adv. Case No. 17-01393-RAM
               United States Bankruptcy Court, Southern District of Florida

The following parties are registered to receive Notice of Electronic Filing and are served through
CM/ECF.

Daniel F Blonsky, Esq.                              Justin E King
dblonsky@coffeyburlington.com                       jking@coffeyburlington.com
groque@coffeyburlington.com                         Counsel for Jade Winds Association, Inc.
service@coffeyburlington.com
vmontejo@coffeyburlington.com
Counsel for Jade Winds Association, Inc.

Kristopher E Pearson                                Eric S Pendergraft
kpearson@stearnsweaver.com                          ependergraft@sfl-pa.com
mmasvidal@stearnsweaver.com                         dwoodall@sfl-pa.com
bank@stearnsweaver.com                              scusack@sfl-pa.com
rross@stearnsweaver.com                             ematteo@sfl-pa.com
dillworthcdp@ecf.epiqsystems.com                    bshraibergecfmail@gmail.com
larrazola@stearnsweaver.com                         Counsel for Jade Winds Association, Inc.
cgraver@stearnsweaver.com
Counsel for FirstService Residential Florida,
Inc.




                                                5
           Case 17-01393-RAM      Doc 131     Filed 12/05/18    Page 6 of 6



                                      EXHIBIT A
       List of Proposed Depositions of Jade Winds Unit Owners and Third Parties

1. Zuzana Bermudez                                25. Americus Construction, Corporate
                                                      Representative
2. Diana Podobied
                                                  26. Star Painting & Waterproofing,
3. Mercedes Carcasses
                                                      Corporate Representative
4. Eva Lotsos
                                                  27. Emilio Castro, P.E.
5. Xochitl Alvarez
                                                  28. J. Eduardo Gonzalez, P.E.
6. Rodolfo Kahn
                                                  29. Ana Costales-Abiseid, CPA
7. Robert Graver
                                                  30. Donna Seidenberg, CPA
8. Magdy Ayad
                                                  31. AKAM Onsite, Corporate
9. Jose Scarabello                                    Representative
10. Juan Severino                                 32. Gerstle, Rosen & Goldenberg, PA,
11. Paul Lhotsky                                      Corporate Representative

12. Harry Bermudez                                33. Karen Fhima Lippman, CPA

13. Jade Winds’ Corporate Rep.                    34. Barbara Addeo
14. Sandra Fox                                    35. Lewis Rossi
15. Laura Levi                                    36. William Coleman
16. Donna Tollefsen                               37. Kevin Peters, Esq.
17. Florence Poretsky                             38. Ross Toyne, Esq.
18. Edward Velazquez                              39. Jason Molder, Esq.
19. Revilla Tullio                                40. Rhonda Hollander, Esq.
20. Scott Baumann                                 41. Robert Waxman
21. Thomas Wollitzer                              42. Susan Fitch
22. Jean-Louis Dubios                             43. Henry Hillman
23. Geneo Carrevello                              44. Monte Lee
24. Donna Mantin




   #6998974 v1
